[Cite as Sheetz, Inc. v. Solomon Realty Co., L.L.C., 2022-Ohio-202.]


                                        COURT OF APPEALS
                                    DELAWARE COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



SHEETZ, INC.                                                JUDGES:
                                                            Hon. William B. Hoffman, P.J.
        Plaintiff-Appellee                                  Hon. John W. Wise, J.
                                                            Hon. Patricia A. Delaney, J.
-vs-
                                                            Case No. 21 CAE 02 0012
SOLOMON REALTY COMPANY, LLC

        Defendant-Appellant                                 OPINION




CHARACTER OF PROCEEDING:                                Civil Appeal from the Court of Common
                                                        Pleas, Case No. 20 CVH 09 0405


JUDGMENT:                                               Dismissed



DATE OF JUDGMENT ENTRY:                                 January 27, 2022



APPEARANCES:

For Plaintiff-Appellee                                  For Defendant-Appellant

RYAN P. SHERMAN                                         STEPHEN E. CHAPPELEAR
JASON T. GERKEN                                         EASTMAN & SMITH LTD
PORTER WRIGHT MORRIS & ARTHUR                           100 East Broad Street
41 South High Street, Suite 2900                        Suite 2100
Columbus, Ohio 43215                                    Columbus, Ohio 43215
Delaware County, Case No. 21 CAE 02 0012                                                 2


Wise, J.

       {¶1}   Defendant-Appellant, Solomon Realty Company, LLC (“Appellant”),

appeals from the January 26, 2021, Judgment Entry by the Delaware County Court of

Common Pleas. Appellee is Sheetz, Inc. The relevant facts leading to this appeal are as

follows.

                             STATEMENT OF THE FACTS AND CASE

       {¶2}   On September 17, 2020, Appellee filed a Complaint for Injunctive Relief and

damages, a Temporary Restraining Order, and Preliminary Injunction.

       {¶3}   On September 23, 2020, Appellant filed its Answer and Counterclaim.

       {¶4}   On September 30, 2020, Appellant filed a Motion for Preliminary Injunction.

       {¶5}   On November 16, 2020, the parties entered into a First Amended Stipulation

of Facts. The parties stipulated that on April 6, 2020, Appellee entered into a lease

agreement with Appellant for property located in Delaware County (“Demised Premises”).

The lease agreement incorporates by reference a preliminary site plan depicting fuel

stations and canopies located on the Demised Premises.

       {¶6}   The parties also stipulated that in June of 2020, Appellee informed

Appellant of its interest in acquiring the rights to a property immediately adjacent to the

Demised Premises. Appellant has no interest in the adjacent property. Appellee provided

Appellant a revised site plan with fuel pumps, canopies, and a car wash on the adjacent

property. Appellee entered into a lease agreement with a third party on August 12, 2020,

for the adjacent property.

       {¶7}   The parties agreed that on August 31, 2020, Appellant informed Appellee’s

contractors they were being denied access to the Demised Property or to perform work
Delaware County, Case No. 21 CAE 02 0012                                              3


pursuant to the lease for the Demised Property. On September 18, 2020, Appellant

informed Appellee they believe Appellee breached the lease agreement.

      {¶8}   On November 23, 2020, the parties submitted concluding briefs.

      {¶9}   On January 26, 2021, the trial court issued a Judgment Entry granting a

Declaratory Judgment in favor of Appellee.

      {¶10} On February 24, 2021, Appellant filed its Notice of Appeal.

      {¶11} On May 21, 2021, Appellee filed a Motion for an Order to Show Cause. In

the Motion, Appellee argues that Appellant is attempting to appeal an order which is not

final nor appealable.

      {¶12} On August 25, 2021, Appellee filed a motion suggesting mootness of the

issue under appeal.

                                ASSIGNMENTS OF ERROR

      {¶13} Appellant filed a timely notice of appeal and herein raises the following

Assignments of Error:

      {¶14} “I. THE TRIAL COURT ERRED IN HOLDING THAT SHEETZ DID NOT

BREACH THE LEASE BY CHANGING THE LOCATION OF THE FUELING STATION

COMPONENTS.

      {¶15} “II. THE TRIAL COURT ERRED IN GRANTING A DECLARATORY

JUDGMENT TO SHEETZ.

      {¶16} “III. THE TRIAL COURT ERRED IN REFUSING TO GRANT A

PERMANENT INJUNCTION TO ENJOIN SHEETZ FROM UNILATERALLY CHANGING

THE MATERIAL TERMS OF THE LEASE AND BREACHING THE TERMS OF THE

LEASE.
Delaware County, Case No. 21 CAE 02 0012                                                    4


       {¶17} “IV.   THE    TRIAL     COURT      ERRED      IN   FAILING    TO    GRANT      A

DECLARATORY JUDGMENT THAT THE LEASE IS NULL AND VOID.”

                                     The Mootness Doctrine

       {¶18} Appellee raises the issue that this Court lacks jurisdiction to consider

Appellant’s Assignments of Error because they are moot as Appellant failed to seek a

stay and Appellee’s began construction. We agree.

       {¶19} “Mootness is a jurisdictional question because the Court ‘is not empowered

to decide moot questions or abstract propositions.” State v. Feister, 5th Dist. Tuscarawas

No. 2018 AP 01 0005, 2018-Ohio-2336, ¶18 quoting United States v. Alaska S.S. Co.,

253 U.S. 113, 116, 40 S.Ct. 448, 449, 64 L.Ed. 808 (1920), quoting California v. San

Pablo & Tulare R. Co., 149 U.S. 308, 314, 13 S.Ct. 876, 878, 37 L.Ed. 747 (1893); Accord,

North Carolina v. Rice, 404 U.S. 244, 246, 92 S.Ct. 402, 30 L.Ed.2d 413 (1971). Because

mootness is a jurisdictional question, the question of mootness is one that must be

addressed even if the parties do not raise it. North Carolina v. Rice, 404 U.S. 244, 246,

92 S.Ct. 402, 30 L.Ed.2d 413 (1971).

       {¶20} Ohio courts have long exercised judicial restraint in cases that are not actual

controversies. Fortner v. Thomas, 22 Ohio St.2d 13, 14, 257 N.E.2d 371, 372 (1970). No

actual controversy exists where a case has been rendered moot by an outside event. “It

is not the duty of the court to answer moot questions, and when, pending proceedings in

error in this court, an event occurs without the fault of either party, which renders it

impossible for the court to grant any relief, it will dismiss the petition in error.” Miner v.

Witt, 82 Ohio St. 237, 92 N.E. 21 (1910), syllabus; Tschantz v. Ferguson, 57 Ohio St.3d

131, 133, 566 N.E.2d 655 (1991).
Delaware County, Case No. 21 CAE 02 0012                                                  5


       {¶21} In Bradley v. Ohio Dept. of Job and Family Services, 10th Dist. Franklin No.

10AP-567, 2011-Ohio-1388, ¶10, the Tenth District Court of Appeals stated:

              The doctrine of mootness is rooted in the ‘case’ or ‘controversy’

       language of Section 2, Article III of the United States Constitution and in the

       general notion of judicial restraint.” James A. Keller, Inc. v. Flaherty (1991),

       74 Ohio App.3d 788, 791, 600 N.E.2d 736. “While Ohio has no constitutional

       counterpart to Section 2, Article III, the courts of Ohio have long recognized

       that a court cannot entertain jurisdiction over a moot question.” Id. “It has

       been long and well established that it is the duty of every judicial tribunal to

       decide actual controversies between parties legitimately affected by specific

       facts and to render judgments which can be carried into effect. It has

       become settled judicial responsibility for courts to refrain from giving

       opinions on abstract propositions and to avoid the imposition by judgment

       of premature declarations or advice upon potential controversies.” Fortner

       v. Thomas (1970), 22 Ohio St.2d 13, 14, 257 N.E.2d 371. Therefore, an

       issue is moot when it has no practical significance, being instead merely

       hypothetical or academic.

       {¶22} Although the mootness doctrine has exceptions, none apply in the case at

bar. In re Appeal of Suspension of Huffner from Circleville High School, 47 Ohio St.3d 12,

546 N.E.2d 1308 (1989), paragraph one of the syllabus (noting the two exceptions to the

mootness doctrine are when “the issues are capable of repetition, yet evading review” or

the case “involves a matter of public or great general interest”).
Delaware County, Case No. 21 CAE 02 0012                                                    6


       {¶23} A court may take judicial notice of mootness. “In fact, ‘ an event that causes

a case to be moot may be proved by extrinsic evidence outside the record.’ Pewitt v.

Lorain Correctional Inst. (1992), 64 Ohio St.3d 470, 472, 1992-Ohio-91, 597 N.E.2d 92,

94.” State ex rel. Nelson v. Russo, 89 Ohio St.3d 227, 228, 2000-Ohio-141, 729 N.E.2d

1181 (2000). Accord, Miner v. Witt, 82 Ohio St. 237, 239, 92 N.E. 21 (1910).

       {¶24} It is well established that in cases such as this, where an appeal involves

the construction of a building or buildings involving construction, if a party fails to obtain

a stay of execution before construction commences, the appeal is rendered moot. See

Pinkney v. Southwick Investments, LLC, 8th Dist. Nos. 85074 and 85075, 2005-Ohio-4167

(residents sought to prevent land development for certain use; trial court found there were

no restrictions on the use of the land; residents appeal, but did not seek a stay;

construction was substantially complete by the time the case was heard; appeal moot);

Neighbors for Responsible Land Use v. Akron, 9th Dist. No. 23191, 2006-Ohio-6966

(Akron approved the building of bus terminal; neighbor appealed, but did not seek stay;

appeal moot because construction completed); Walouke v. Mentor Bd. of Bldg. and

Zoning Appeals – City of Mentor, 11th Dist. Lake No. 10-136, 1984 WL 6515 (neighbors

objected to landowner building a garage; zoning board granted variance, neighbors

appealed, but did not request a stay; garage was built during pendency of appeal; moot);

Bd. of Commrs., Montgomery Cty. v. Saunders (Nov. 2, 2001), 2d Dist. No. 18592, 2001

WL 1346087 (board sought and obtained easements on landowner’s property to construct

drainage improvement; landowner sought to enjoin the project, which trial court denied;

landowner did not seek a stay of the denial pending appeal; appeal moot). See also Novak
Delaware County, Case No. 21 CAE 02 0012                                                    7


v. Avon Lake Bd. of Ed., 9th Dist. No. 01CA007835, 2001-Ohio-1880. See, also, State ex

rel. Wenger v. The Univ. of Akron (July 8, 1976), 9th Dist. No. 8078.

       {¶25} In the case sub judice, Appellant sought to have Delaware Court of

Common Pleas decision reversed. At no time during the appeal process did Appellant

ever seek a stay of execution from the trial court’s decision. At oral argument, it was

revealed that the site had been graded and fenced, beginning construction. This Court

has held that in cases such as this, where an appeal involves the construction of a building

or buildings and Appellant fails to obtain a stay of execution of the trial court’s ruling and

construction commences, the appeal is rendered moot. Ebersole v. City of Powell, 5th

Dist. Delaware No. 18 CAH 02 0013, 2019-Ohio-945.

       {¶26} Accordingly, we find that Appellee’s Motion for an Order to Show cause as

well as the issues raised in Appellant’s Assignments of Error are moot, and the appeal

will be dismissed.

       {¶27} For the foregoing reasons, the appeal of the judgment of the Court of

Common Pleas of Delaware County, Ohio, is dismissed.


By: Wise, J.
Hoffman, P. J., and
Delaney, J., concur.



JWW/br 0112